ICJ_053_Namibia_UNSC_NA_1971-01-26_ORD_02_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGAL CONSEQUENCES FOR STATES OF THE
CONTINUED PRESENCE OF SOUTH AFRICA IN
NAMIBIA (SOUTH WEST AFRICA)
NOTWITHSTANDING SECURITY COUNCIL
RESOLUTION 276 (1970)

(REQUEST FOR ADVISORY OPINION)

ORDER No. 2 OF 26 JANUARY 1971

1971

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

CONSEQUENCES JURIDIQUES POUR LES ETATS DE
LA PRESENCE CONTINUE DE L’AFRIQUE DU SUD
EN NAMIBIE (SUD-OUEST AFRICAIN)
NONOBSTANT LA RESOLUTION 276 (1970)

DU CONSEIL DE SECURITE

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE No 2 DU 26 JANVIER 1971
Official citation:

Legal Consequences for States of the Continued Presence of South Africa

in Namibia (South West Africa) notwithstanding Security Council Reso-

lution 276 (1970), Order No. 2 of 26 January 1971, I.C.J. Reports 1971,
p. 6.

Mode officiel de citation:

Conséquences juridiques pour les Etats de la présence continue de I Afrique

du Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276

(1970) du Conseil de sécurité, ordonnance n° 2 du 26 janvier 1971, C.I.J.
Recueil 1971, p. 6.

 

No de vente: 349

 

 

 
INTERNATIONAL COURT OF JUSTICE

1971 YEAR 1971
26 January
General List
No. 53 26 January 1971

LEGAL CONSEQUENCES FOR STATES OF THE
CONTINUED PRESENCE OF SOUTH AFRICA IN
NAMIBIA (SOUTH WEST AFRICA)
NOTWITHSTANDING SECURITY COUNCIL
RESOLUTION 276 (1970)

(REQUEST FOR ADVISORY OPINION)

ORDER
(No. 2 of 26 January 1971)

Present: President Sir Muhammad ZAFRULLA KHAN; Vice-President
AMMOUN; Judges Sir ,Gerald FITZMAURICE, FORSTER, GROS,
BENGZON, PETREN, LACHS, ONYEAMA, DILLARD, IGNACIO-PINTO,
DE CASTRO, JIMENEZ DE ARECHAGA; Registrar AQUARONE.

THE COURT,

Composed as above,

After deliberation,

Having regard to Article 48 of the Statute of the Court,

Makes the following Order:

Having regard to the written statement filed by the Government of the
Republic of South Africa on 19 November 1970, wherein objections are
taken to the participation of certain Members of the Court in the present
proceedings,

4
7 NAMIBIA (SOUTH WEST AFRICA) (ORDER OF 26 I 71)

THE Court,
Unanimously decides,

With regard to Judge Padilla Nervo, not to accede to the objection
which has been raised.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this twenty-sixth day of January, one
thousand nine hundred and seventy-one, in fourteen copies, of which
one will be placed in the Archives of the Court, one will be transmitted
to the Secretary-General of the United Nations, and the others will be
transmitted to the Governments of the following States, namely:
Czechoslovakia, Finiand, France, Hungary, India, the Netherlands,
Nigeria, Pakistan, Poland, South Africa, United States of America,
Yugoslavia.

(Signed) ZAFRULLA KHAN,
President.

(Signed) S. AQUARONE,
Registrar.
